Citation Nr: 9928532	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a spontaneous pneumothorax, with secondary 
right infrascapular pleuritic chest pain.

2.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran's claim seeking 
entitlement to service connection for residuals of a 
pneumothorax and assigned a 0 percent evaluation effective 
April 30, 1992.  The appeal also arises from a February 1993 
rating decision which denied entitlement to service 
connection for a right shoulder disability.

In a September 1996 decision, a hearing officer 
characterized the veteran's service-connected disability for 
rating purposes as residuals of a spontaneous pneumothorax, 
with secondary right infrascapular pleuritic chest pain, and 
granted an increased rating to 10 percent disabling 
effective April 30, 1992.  

This appeal was previously remanded by the Board in February 
1995 and October 1997.


FINDINGS OF FACT

The veteran's service-connected residuals of a spontaneous 
pneumothorax, with secondary right infrascapular pleuritic 
chest pain, are manifested by complaints of shortness of 
breath and pleuritic pain; pulmonary function testing 
revealing Forced Expiratory Volume in one second (FEV-1) 80 
percent of the expected value, and a FEV-1 to Forced Vital 
Capacity (FVC) ratio that is 81 percent of the expected 
value; the overall disability picture attributable to this 
service-connected disability more nearly approximates 
moderate disability with rather frequent attacks.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
residuals of a spontaneous pneumothorax, with secondary right 
infrascapular pleuritic chest pain, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.96, 
Diagnostic Codes 6602, 6814 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6843 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on private and service medical records which showed 
that the veteran had been treated for a pneumothorax in 
1967, in a June 1992 rating decision the RO granted the 
veteran's claim seeking entitlement to service connection 
for residuals of a pneumothorax and assigned a 0 percent 
evaluation effective April 30, 1992.  In a September 1996 
decision, a hearing officer characterized the veteran's 
service-connected disability for rating purposes as 
residuals of a spontaneous pneumothorax, with secondary 
right infrascapular pleuritic chest pain, and granted an 
increased rating to 10 percent disabling effective April 30, 
1992.  The veteran contends that his service-connected 
residuals of a spontaneous pneumothorax warrants a higher 
evaluation.

As the veteran is appealing the assignment of a disability 
evaluation following an award of service connection for 
residuals of a spontaneous pneumothorax, his claim for 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that the schedular criteria for evaluating 
respiratory disorders were changed effective October 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will be applied.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO has addressed both the old 
and the new criteria of the Diagnostic Codes that relate to 
the respiratory system, and the Board will do likewise.

Prior to October 7, 1996, pneumothorax was evaluated under 38 
C.F.R. § 4.96, Diagnostic Code 6814 (1996).  This code 
provided that spontaneous pneumothorax was to be rated as 
totally (100 percent) disabling for a period of six months 
and thereafter any residuals were to be rated, by analogy, 
under Diagnostic Code 6602 (1996), which pertains to the 
rating of bronchial asthma.  Under Diagnostic Code 6602, mild 
asthma with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks 
warranted a 10 percent disability rating; moderate asthma 
involving rather frequent asthmatic attacks (separated by 
only ten to fourteen day intervals) with moderate dyspnea on 
exertion between attacks warranted a 30 percent rating.  
Severe asthma involving frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication where more 
than light manual labor is precluded warranted a 60 percent 
rating.

Effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory disorders.  
The veteran currently is receiving a 10 percent evaluation 
under Diagnostic Code 6843, which rates pneumothorax 
according to a general rating formula for restrictive lung 
disease.  Under this formula, the disability rating assigned 
is a function of spirometric values for certain values 
generated by pulmonary function testing.  Where an FEV-1 is 
71 to 80 percent of what is predicted, the FEV-1 to FVC ratio 
is 71 to 80 percent of what is predicted or the DLCO is 66 to 
80 percent of the predicted value, a 10 percent rating is 
appropriate.  Where the FEV-1 or the FEV-1 to FVC ratio is 56 
to 70 percent of the predicted value, or the DLCO is 56 to 65 
percent of the predicted value, a 30 percent rating is to be 
assigned.

Applying the current criteria to the evidence, it is clear 
that the veteran does not meet the standard for an evaluation 
in excess of the currently assigned 10 percent.  VA pulmonary 
function testing (performed on January 1998 and reported in 
an August 1998 addendum to the January 1998 VA examination), 
showed an FEV-1 that was 80 percent of the predicted value, 
while the FEV-1 to FVC ratio was reported as 81 percent of 
the predicted value (a DLCO score was unobtainable as the 
veteran was unable to take a complete breath due to pleuritic 
pain).  These do not meet the criteria for assignment of a 30 
percent disability rating, nor do they "more nearly 
approximate" these criteria.  See 38 C.F.R. § 4.7.  The Board 
further observes that the pulmonary function testing results 
of January 1998 were similar to those obtained in September 
1992.

However, looking to the old criteria, it becomes rather 
difficult to account for some of the increased symptoms 
reported by the veteran.  The Board particularly notes that 
the description of the disability includes reference to right 
chest pain.  It appears from some of the medical evidence 
that it is the chest pain which perhaps results in an 
inability to take a complete deep breath.  The January 1998 
VA examiner commented as follows:

The fact that he became more dyspneic 10 
years ago would indicate that his total 
pulmonary disability is due to more than 
just his pleuritic pain only.  The 
pleuritic pain prevents him from taking 
more than 90% deep breath (forced vital 
capacity reduction) and his moderate COPD 
accounts for the increase in exertional 
dyspnea and the need to breath faster 
beginning 10 years ago.

VA medical records and VA examinations show that the veteran 
has pleuritic pain with deep inspiration; a DLCO score on 
recent pulmonary functioning testing was unobtainable as the 
veteran was unable to take a complete breath due to pleuritic 
pain.  In view of the veteran's consistent complaints of 
pleuritic pain, the Board believes that the veteran's overall 
disability picture attributable to the service-connected 
disability more nearly approximates a 30 percent rating under 
the old criteria for the course of the veteran's appeal.  In 
such a situation, the higher rating is to be assigned.  38 
C.F.R. § 4.7.

However, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's pulmonary disability.  The August 1998 addendum 
to the January 1998 VA examination noted that no restrictive 
or obstructive pattern was noted on pulmonary function tests.  
The examination also showed that the veteran was not dyspneic 
while walking, and showed no cyanosis or audible wheezing 
during the examination; his breathing did not interrupt his 
conversation.  Chest X-rays showed no evidence of effusion, 
infiltrate, or atelectasis.  In sum, there has not been a 
showing of disability resembling (by analogy) severe asthma 
involving frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication where more than light manual 
labor is precluded.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 30 percent under 
the old criteria for residuals of a spontaneous pneumothorax, 
with secondary right infrascapular pleuritic chest pain.

With regard to entitlement to a rating in excess of 30 
percent, the Board finds that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning such a rating.  38 
U.S.C.A. § 5107(b).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  In this regard, there has been no 
evidence submitted indicating that the veteran's service-
connected residuals of a spontaneous pneumothorax, with 
secondary right infrascapular pleuritic chest pain, have 
markedly interfered with his earning capacity, employment 
status, or have necessitated frequent periods of 
hospitalization.  At the January 1998 VA examination the 
veteran indicated that he was receiving Social Security 
Disability benefits based primarily on the basis of a 
nonservcie-connected disability.  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards"; the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 30 percent for residuals of a 
spontaneous pneumothorax, with secondary right infrascapular 
pleuritic chest pain, is warranted.  To this extent, the 
appeal is granted.


REMAND

The veteran claims that he suffers from a right shoulder 
disability that is secondary to his service-connected 
residuals of a spontaneous pneumothorax, with secondary right 
infrascapular pleuritic chest pain.  Although not entirely 
clear, it appears that the veteran maintains that he suffers 
separate pain in the shoulder area (apart from the chest pain 
which is already included as part of the service-connected 
residuals of a pneumothorax).  

The veteran's private physician, George Kerkemeyer, M.D., 
indicated in a February 1996 letter that the veteran had what 
appeared to be "some significant right upper extremity 
symptoms and right thorax symptoms" and had what sounded to 
be like "a neuropathic type of pain that may have occurred 
with the insertion of the tube at the time of his 
pneumothorax."  Based on the veteran's complaints and Dr. 
Kerkemeyer's comments, the veteran was afforded a VA 
examination in January 1998.  

However, as pointed out by the veteran's representative, the 
January 1998 examination evidently did not result in a 
medical diagnosis of right shoulder disability (although 
limitation of motion with pain was reported on clinical 
examination and narrowing of the acromioclavicular joint was 
reported on x-ray examination).  Moreover, there was no 
opinion as to whether there is any relationship between right 
shoulder disability and the service-connected residuals of a 
pneumothorax.  A remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders; it constitutes error on the part of the Board to fail 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain all VA and 
private treatment records pertinent to 
the claim which are not already of 
record. 

2.  The veteran should be afforded 
another VA right shoulder examination.  
All indicated testing in this regard 
should be accomplished, including 
neurological testing.  The examiner is 
requested to describe any disorders 
affecting the veteran's right shoulder 
and should provide diagnoses of all such 
disorders.  The examiner should also 
state whether it is at least as likely as 
not that any current right shoulder 
disability is related to the veteran's 
service-connected residuals of a 
spontaneous pneumothorax, with secondary 
right infrascapular pleuritic chest pain.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to ensure an adequate medical 
record for review, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with the right shoulder issue.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



